Citation Nr: 1706227	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-18 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to November 1979, March to July 1980, February to September 1991, and October 1994 to October 1998.  He also had multiple periods of active and inactive duty for training.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It was remanded by the Board in May 2015.  It is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge regarding issues that are no longer on appeal; the Veteran gave no substantive testimony regarding the matter currently on appeal.  However, in May 2015, the Board determined that the Veteran had timely filed a notice of disagreement with the December 2013 rating decision denying service connection for obstructive sleep apnea.  It therefore took jurisdiction over, and remanded, the matter of service connection for obstructive sleep apnea for the AOJ to issue a statement of the case (SOC) in accordance with 38 C.F.R. § 19.9(c) and Manlincon v. West, 12 Vet. App. 238 (1999).  

The AOJ issued an SOC on the matter in July 2015, and the Veteran perfected an appeal of the issue to the Board.  In his September 2015 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge regarding the matter, but he has not yet been provided one.  See 38 C.F.R. §§ 20.700, 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




